Title: From Thomas Jefferson to Francis Walker, 6 October 1791
From: Jefferson, Thomas
To: Walker, Francis



Sir
Monticello Oct. 6. 1791.

When last in Virginia I wrote pressingly to Mr. Lyle to have my father’s estate’s account copied from the books of Kippen & co. from his death to the commencement of the account he had furnished Mr. Nicholas. On my arrival here now, I wrote to him for the account in hopes it was ready. I just now recieve his answer in these words. ‘Manchester Sep. 28. 1791. Dear Sir, I am favored this morning with your letter dated the 15th. It gives me pain that you have been obliged to write me again on the subject of the £200. I have no clerk with me, but I will immediately employ one to draw up the estate’s account from 1757. I have the books to look out for, for the first five years. As you will be gone to Philadelphia, I will so soon as tis finished forward it to you there.’ Thus the settlement of this matter is postponed for another year, however anxious I am to see it settled, because should any accident happen to me, no one will bestow equal attention on it. Mr. Lyle is without any doubt of establishing the article of £200 of 1766. Aug. 31. and as to that of £199–18–1 of 1761. March (and not of £200 as stated in Dr. Walker’s acct.) since I last wrote you on the subject, I have found, in corroboration of Dr. Walker’s books, the account book of Mr. Harvie, where in two different places he states the same payment. The one is in the estate’s account with Dr. Walker, entered in Mr. Harvie’s own handwriting in these words ‘1762. To cash in account with Mr. McCaul £199–18–1’ and again in a settled account with McCaul in these words ‘1762. Dec. 25. By cash paid per orders from Thomas Walker £199–18s–1d.’ I should suspect that in Dr. Walker’s account the date of the year 1762 is omitted 1. because Mr. Harvie charges it in 1762.2. because the March which followed Apr. 1761. must have been March 1762. Mr. Harvie’s entry in McCaul’s account ‘cash paid by orders from T. Walker,’ renders it probable the money was drawn by different orders from McCaul, and accounts for Mr. Lyle’s not having been able to find the single sum of £200 at that date. Still the books of Dr. Walker and of Mr. Harvie establish the charge of 1761. 1762. and Mr. Lyle will establish that of 1766. Aug. 31. in date as well as sum. I hope he will enable me in my next visit to Virginia to see the question finally settled. I have the honor to be with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

